Title: To George Washington from Jean Holker, 6 March 1779
From: Holker, Jean
To: Washington, George


Sir
Philadelphia the 6th March 1779
In Consequence of your Excellency’s orders to Lieutenant Col: North, with Respect to the French vessel the Marion—or Mary, taken by the english, But lost near sandy Hook, that Gentleman has call’d upon me here to Inform me thereof, and of the Sale he has made of the vessel & appurtenances, excepting the sails & Rigging: I have Requested of him to Sell by Public vendüe the Remaining articles & to send me his account of the neat Proceeds, deducting his Expenses. as I understand by Gentlemen of the Law that no salvage is düe for Recovery or Protection of the Wreck, I shall allow a Compensation & in the évaluation thereof, I shall be governed By some éminent merchants of this City, & By Mr North, So as Every one may be satisfied. I Return your Excellency many thanks for the orders you have been pleas’d to give on this occasion: It is an additional Proof of your Love of Justice & of your Desire to Preserve inviolate the Rights of the allies of the united states.
I have hear’d nothing from Vice Admiral Count d’Estaing, though the vessels we have sent out with flour and Biscuit from hence, are got safe in Martinico: three more are on their way, & will be follow’d By some others: we have not yet learn’d his Junction with the Squadron & Convois which are to meet him at some of the Islands, Nor have we any news of great importance from France with Respect to this warr, But that which attracts at present the attention of Congress.
By a Letter of the 25th December, wrote By the Duc de Lauzun, Commander of a Legion of 4000 men, on board the Fendant a Ship of 74, off Belisle, then going on an Expedition, I learn that the Queen was safely deliver’d of a Princess.
There are strong rumours of Peace among our merchants in France; We may be certain in the mean while that the Principles on which it will be grounded, will be équally advantageous to America, & as honorable to his most Christian Majesty, as His alliance with these Confederate states: God send a safe & Speedy one, So as to put a Glorious end to your Toils & Labours, which have establish’d the Liberty and Independance of North america.
I Beg leave to Present my Respects By this occasion, to Mrs Washington, & to the other Lady’s at head Quarters with whom I have the Honor of being acquainted: I Beg also to be particularly remembered to the gentlemen of your family. I have the Honor to Remain with profound Respect, Sir, your most Obedient humble Servant
holker.